Title: From Benjamin Franklin to Connolly McCausland et al., 9 October 1780
From: Franklin, Benjamin
To: McCausland, Connolly


Gentlemen,
Passy, Oct. 9. 1780.
I received yours dated the 10th. past, Tho’ the Commissioners of Sick and Hurt did not think fit to release any Actual Prisoners in Exchange for you, perhaps they may be willing to receive you in part Payment of a Debt I owe them of English in Exchange for Americans they have already delivered here. In that Case, on your sending me their Receipit as for four Persons, I will send you such Certificates as may secure you from Blame, as well as from Danger in case of being again taken. I am, Gentlemen, Your most obedt. h. Servant.
W. Connolly Mc. Causland, Wm. Stewart, James Campbell, Marms Mc.Causland.
